Citation Nr: 0419965	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-33 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from December 1962 
to November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  Specifically, in the August 7th, 2002 decision, the 
RO denied the issue of entitlement to service connection for 
a low back disability.  

Further review of the claims folder indicates that, by two 
rating actions dated in August 2002, the RO denied the issues 
of entitlement to service connection for bilateral hearing 
loss and for tinnitus.  Following receipt of notification of 
these decisions, the veteran, in October 2002, filed a notice 
of disagreement with regard to the denials.  By a rating 
action dated in August 2003, the RO granted service 
connection for bilateral hearing loss and tinnitus and 
assigned noncompensable and 10 percent evaluations to these 
disabilities, respectively, effective from May 2002.  The 
veteran has not expressed disagreement with the ratings, or 
effective dates, assigned to these service-connected 
disabilities.  Consequently, issues regarding the veteran's 
bilateral hearing loss and tinnitus are not in appellate 
status before the Board.  


REMAND

According to the service medical records, in March 1963, the 
veteran sought treatment for complaints of a painful back 
since basic training.  One year later in March 1964, the 
veteran was treated for acute lumbosacral strain.  
Approximately two weeks thereafter in March 1964, he sought 
treatment for complaints of recurrent ache in his low lumbar 
area.  The separation examination which was conducted in 
September 1964 demonstrated that his spine was normal.  

At a VA examination for housebound status or permanent need 
for regular aid and attendance which was conducted in August 
1999, the veteran reported that he had undergone multiple 
back surgeries.  He also noted that his medical problems 
include chronic back pain.  At an October 1999 private 
treatment session, the veteran complained of "a lot" of 
pain in his back and left leg.  

At a VA aid and attendance and housebound examination 
conducted in December 1999, the veteran reported that he had 
undergone four back surgeries, including an initial operation 
in 1972.  He stated that his last back surgery had occurred 
in 1988.  He complained of constant back pain which sometimes 
radiated to his left leg as well as frequent lower extremity 
cramps.  In addition, he stated that his back treatment 
included nerve blocks.  Following the physical examination in 
December 1999, the examiner diagnosed a history of herniated 
discs as well as status post four back surgeries with 
degenerative joint disease and subsequent chronic back pain.  
Subsequent VA outpatient treatment reports dated in August 
2001, December 2001, May 2002, and June 2002 reflect the 
veteran's continued complaints of chronic low back pain.  

Importantly, copies of records of the veteran's post-service 
back surgeries have not been obtained and associated with his 
claims folder.  Further, the veteran has not been accorded a 
VA examination of his lumbar spine.  In view of the 
in-service episodes of treatment for low back pain on 
occasion between March 1963 and March 1964, the veteran's 
report of having undergone multiple back surgeries following 
discharge from active duty, his post-service complaints of 
chronic low back pain, as well as the post-service diagnosis 
of degenerative joint disease of the spine, the Board 
believes that the veteran's claim for service connection for 
a low back disability should be remanded to the RO to accord 
him an opportunity to undergo a pertinent VA examination of 
his lumbar spine.  Following the evaluation, the examiner 
should provide an opinion regarding the etiology of any low 
back disorder diagnosed on examination.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered low back treatment 
to him since his separation from service 
in November 1964.  The Board is 
particularly interested in copies of 
records of such post-service treatment 
that the veteran received at the 
Brooksville PCC in Brooksville, Florida.  
After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  The RO should procure copies of all 
records of low back treatment that the 
veteran has received at the VA Medical 
Center in Tampa, Florida since his 
separation from service in November 1964.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
accorded a VA examination to determine 
the nature, extent, and etiology of any 
low back disorder shown on evaluation.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All necessary tests, 
including X-rays, should be conducted.  

The examiner should obtain from the 
veteran his relevant medical history.  In 
addition, the examiner should note all 
pertinent pathology shown on evaluation.  

Further, after reviewing the veteran's 
claims folder as well as interviewing and 
examining the veteran, the examiner 
should specifically express an opinion as 
to whether it is more likely, less likely 
or as likely as not that any diagnosed 
low back disorder is in any way related 
to, or caused by, the veteran's active 
military duty (the service medical 
records reflecting treatment for low back 
pain on occasion between March 1963 and 
March 1964 and the separation physical 
examination reflecting a normal spine 
should be reviewed).  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  

4.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
a low back disability.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



